Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1-52 and 100-123 are currently pending in the instant application.  Applicants have added new claims 118-123 in the amendment filed on August 12, 2021.  Claims 48 and 49 are rejected, claims 50-52 and 118-123 are objected and claims 1-47 and 100-117 are withdrawn from consideration in this Office Action.
I.	Priority
The instant application is a CON of 15/521,192, filed on April 21, 2017 PAT 10612042 which is a 371 of PCT/US2015/057247, filed on October 23, 2015 and claims benefit of Foreign Applications UNITED KINGDOM 1419012.8, filed on October 24, 2014; UNITED KINGDOM 1419013.6, filed on October 24, 2014 and UNITED KINGDOM 1419011.0, filed on October 24, 2014. 
II.	Information Disclosure Statement
The information disclosure statements (IDS) submitted on April 6, 2020, March 11, 2021 and April 22, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.  
III.	Restriction/Election
	A.  Election: Applicant's Response
Applicants' election without traverse of Group II in the reply filed on August 12, 
Subject matter not encompassed by elected Group II are withdrawn from further consideration pursuant to 37 CFR 1.142 (b), as being drawn to nonelected inventions.


IV.	Rejections
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.




Claims 48 and 49 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Touitou, et al. (WO 03/000174 A2). The instant invention claims 
    PNG
    media_image1.png
    122
    678
    media_image1.png
    Greyscale

 The Touitou, et al. reference teaches an intracellular alcoholic lipid composition for medical, cosmetic, research, diagnostic, veterinary, agriculture or pharmaceutical use containing phospholipids, ethanol (or other C2-C4 volatile alcohols), water, at least one active molecule, optional additional of glycols or/and other additions for delivery to cells (see abstract).  The prior art further teaches a method and a hydroalcoholic or hydro/alcoholic/glycolic lipid composition as described above for the penetration through   




V.	Objections
Dependent Claim Objections
Dependent Claims 50-52 and 118-123 are objected to as being dependent upon a rejected based claim. To overcome this objection, Applicant should rewrite said claims in an independent form and include the limitations of the base claim and any intervening claim.


VI.  	Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawquia Jackson whose telephone number is 571-272-9043.  The examiner can normally be reached on 6:30 AM-3:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's cKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SHAWQUIA JACKSON/Primary Examiner, Art Unit 1626